 

 

Exhibit 10.11

 

WILLOW FINANCIAL BANCORP, INC.

AMENDED AND RESTATED

2007 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

ARTICLE 1 — PURPOSE

 

THIS AMENDED AND RESTATED 2007 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (this
“Plan”) is hereby adopted by Willow Financial Bancorp, Inc. (the “Corporation”)
as of October 23, 2007.

 

The purpose of the Plan is to aid in retaining the services of a select group of
officers and highly compensated employees of the Corporation, its subsidiaries
and any successors thereto, and to motivate them to contribute to the growth and
profits of the Corporation. This Plan as amended and restated shall be effective
as of July 1, 2007 (the “Effective Date”).

 

The Plan is intended to be an unfunded plan qualifying as a “top hat” plan for
purposes of Title I of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), and for purposes of the Internal Revenue Code of 1986, as
amended (the “Code”). The Plan as originally adopted was effective as of April
1, 2006 (the “Prior Plan”). However, the Corporation suspended the Prior Plan in
2006, and no benefits were accrued under the Prior Plan for any periods prior to
July 1, 2007. The Plan is being amended and restated in order to make certain
changes to the participants in the Plan, to reduce the amount of benefits
previously contemplated and to comply with the requirements of Section 409A of
the Code and the final regulations issued by the Internal Revenue Service (the
“IRS”).

 

ARTICLE 2 — DEFINITIONS

 

For purposes hereof, unless otherwise clearly apparent from the context, the
following terms shall have the indicated meanings:

 

2.1.                              Additions: Interest on Annual Credits,
compounded monthly at an annualized rate of 5.5%. Additions shall be attributed
to each Participant’s Employer Credit Account from the date upon which the
Employer Credit Account first has a positive balance until the date upon which
the Corporation determines the final payment of benefits to a Participant or his
Beneficiary pursuant to Article 4. The Committee may elect to utilize a
different interest rate in future years in its discretion.

 

2.2.                              Annual Credit: The amount the Corporation will
credit on behalf of a Participant in relation to his Base Credit and
Performance-Based Credit, as appropriate, for each year of his participation in
the Plan.

 

2.3.                              Base Credit: The portion of the Annual Credit
based upon a Participant’s salary and years to Retirement from the Corporation.
The amount of the Base Credit and the date upon which it will be attributed to
the Employer Credit Account are specified in Schedule A. This amount may vary
from Participant to Participant and from year to year as determined by the
Committee. Furthermore, since the value of the Base Credit is predicated upon
the value of the Participant’s annual salary when he joined the Plan and

 

--------------------------------------------------------------------------------


 

adjusted by an assumed rate of inflation of 3.5 percent per year, the Committee
may deem it appropriate to re-calculate the benefit for one or more Participants
if it deems, in its discretion, that the Participant’s salary has been
substantially modified.

 

2.4.                              Beneficiary: Any person or persons (including,
without limitation, the trustees of any testamentary or inter vivos trust), as
designated from time to time in writing pursuant to Article 5, to whom any
benefits may be payable upon the death of a Participant.

 

2.5.                              Cause: Behavior of a Participant which
constitutes any of the following:

 

a.               Willfully engaging in gross misconduct with regard to the
Corporation which is materially injurious to the Corporation,

 

b.              Gross negligence in the performance of the Participant’s duties
and responsibilities which is materially injurious to the Corporation,

 

c.               Refusal to follow proper and achievable written direction of
the Board of Directors, provided that this shall not be Cause if the Participant
in good faith believed the direction to be illegal, unethical or immoral and so
notifies the Board of Directors,

 

d.              Being convicted of (or pleading nolo contendere to) a felony
involving financial impropriety (or any other crime which would materially
interfere with his service),

 

e.               Willfully breaching any material obligations under any
agreement with the Corporation without proper justification,

 

f.                 Material fraud or dishonesty with regard to the Corporation
(other than good faith expense account disputes),

 

g.              Continuous and material refusal to attempt to perform the
Participant’s responsibilities and duties after written notice, and

 

h.              Entering into competition with the Corporation in any line of
business in which the Corporation was involved during the Participant’s
employment.

 

2.6.                              Change in Control:  Change in Control shall
mean a change in the ownership of the Corporation, a change in the effective
control of the Corporation or a change in the ownership of a substantial portion
of the assets of the Corporation, in each case as provided under Section 409A of
the Code and the regulations thereunder.

 

2.7.                              Committee: The Compensation Committee of the
Board of Directors of the Corporation, or such other persons as may be selected
by the Compensation Committee or the Board of Directors to administer the Plan.
The Committee may assign some of the routine administrative functions to any
department of the Corporation or another organization at its discretion.

 

2.8.                              Corporation: Willow Financial Bancorp, Inc.
(formerly known as Willow Grove Bancorp, Inc.), a Pennsylvania corporation, and
any successor thereof, including any

 

2

--------------------------------------------------------------------------------


 

affiliated company that adopts this Plan with the consent of the Board of
Directors of the Corporation.

 

2.9.                              Disability:  Disability means the Participant
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Corporation.

 

2.10.                        Employer Credit Account: The sum of Annual Credits
which are described in Schedule A, attached hereto and incorporated herein by
reference, and attributable to a Participant plus Additions and less withdrawals
and distributions on such amounts. The Corporation shall maintain a bookkeeping
account to reflect and track each Participant’s Employer Credit Account, as
adjusted from time to time.

 

2.11.                        Participant: Any officer or highly compensated
employee of the Corporation designated by the Committee to be eligible for
participation in the Plan, who has executed an application for participation
pursuant to Section 3.1, and who is participating in this Plan from time to
time.

 

2.12.                        Performance-Based Credit: The portion of the Annual
Credit based upon the Corporation’s performance each year. The Committee will
establish two levels of performance objectives each year. If the performance
objectives are achieved, then the Participant will earn a Performance-Based
Credit equal to (a) 15% of the Participant’s base salary for the applicable year
if the first level of performance objectives is achieved, or (b) 30% of the
Participant’s base salary for the applicable year if the second level of
performance objectives is achieved. The performance objectives may vary from
Participant to Participant and from year to year as determined by the Committee.
If earned, the Performance-Based Credit will be attributed to the Employer
Credit Account of the applicable Participant no later than the 120th day
following the end of the Corporation’s applicable fiscal year.

 

2.13.                        Plan Year: January 1 through December 31, provided
that the first Plan Year shall be from the Effective Date through December 31,
2007.

 

2.14.                        Retirement: The attainment by a Participant of both
age sixty-two and five years of participation in the Plan. For the Participants
listed in Schedule A as of the Effective Date, the participation in the Plan
shall commence as of July 1, 2007.

 

2.15.                        Separation from Service: A “Separation from
Service” shall mean a termination of the Participant’s services (whether as an
employee or as an independent contractor) to the Corporation for reasons other
than death or Disability. Whether a Separation from Service has occurred shall
be determined in accordance with the requirements of Section 409A of the Code
based on whether the facts and circumstances indicate that the

 

3

--------------------------------------------------------------------------------


 

Corporation and the Participant reasonably anticipated that no further services
would be performed after a certain date or that the level of bona fide services
the Participant would perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
thirty-six (36) month period.

 

2.16.                        Specified Employee:  A person who is a specified
employee as defined in the final regulations issued under Section 409A of the
Code.

 


ARTICLE 3 — DEFERRED COMPENSATION


 

3.1.                              Eligibility and Participation: Eligibility to
commence participation in this Plan shall be restricted to those officers or
highly compensated employees selected by the Committee in its sole discretion
who qualify as “select management or highly compensated employees” as defined in
Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA, provided, however, that any
such person shall timely complete all forms necessary for participation in the
Plan under this Section.

 

Any individual so selected shall first become a Participant in the Plan by
filing with the Corporation a written application for participation in a form
satisfactory to the Corporation, within thirty days of the date that he or she
is first eligible to participate in the Plan. If such application is not filed
within such thirty-day period, such individual shall not thereafter be permitted
to participate in the Plan until the next calendar year following the date upon
which he first became eligible to participate. Upon selecting an individual to
become a Participant in the Plan, the Committee shall notify the individual in
writing of the date of eligibility and shall provide the individual with a
written application for participation.

 

3.2.                              Termination Event: A Participant shall
continue to be eligible to participate in the Plan until the earliest date on
which any of the following events (“a Termination Event”) occurs:

 

(a)                      There occurs a Change in Control as defined in Section
2.6;

 

(b)                     There occurs a Separation from Service as defined in
Section 2.15;

 

(c)                      The Participant dies;

 

(d)                     There occurs a Disability as defined in Section 2.9; or

 

(e)                      The Plan is terminated in accordance with Section
6.1(b) of the Plan.

 

4

--------------------------------------------------------------------------------


 


ARTICLE 4 — BENEFITS


 

4.1.                                   Benefit: Should a Participant have a
Termination Event, other than a Separation from Service for Cause, he shall be
entitled to receive a termination benefit which shall be the vested portion of
his or her Employer Credit Account (the “Termination Benefit”).

 

4.2.                                   Cause: Should a Participant have a
Separation from Service for Cause, he shall forfeit any Termination Benefit.

 

4.3.                                   Distribution Options:

 

(a) General:  Pursuant to a Participant’s Termination Benefit Election (as
defined herein), the Termination Benefit attributable to such Participant shall
be paid either (i) in a lump sum, (ii) in five equal annual installments, or
(iii) in ten equal annual installments (each, a “Termination Benefit Election”).
If a Participant fails to make a Termination Benefit Election, he shall receive
his benefit in a lump sum.

 

(i)  Annual Installments:  Should annual installments be selected, the first
such payment shall be made on the sixtieth day following the Termination Event;
provided, however, that if the installments are to be paid to a Specified
Employee due to a Separation from Service, the first installment shall be
delayed until the first day of the month immediately following the lapse of six
months after the date of Separation from Service. Each payment thereafter shall
be made on the annual anniversary of the original payment date.

 

(ii)  Lump Sum Distribution: Should a lump sum distribution be selected, the
Termination Benefit shall be made on the sixtieth day following the Termination
Event; provided, however, that if the lump sum is to be paid to a Specified
Employee due to a Separation from Service, the lump sum shall be delayed until
the first day of the month immediately following the lapse of six months after
the date of Separation from Service.

 

(b)           Prior Elections. Any payment elections made by the Participant
before the Effective Date shall continue in effect until such time as the
Participant makes a subsequent payment election and such election becomes
effective as set forth below. If no prior payment election was made, then the
current payment election shall be deemed to be a lump sum payment.

 

(c)           Initial Elections for New Participants. Any new Participant in the
Plan may make a Termination Benefit Election within thirty (30) days of first
becoming eligible to participate in the Plan. If no payment election is made
within such time period, then the payment election shall be deemed to be a lump
sum payment.

 

(d)           Transitional Elections Prior to 2009. On or before December 31,
2008, if the Participant wishes to change his Termination Benefit Election, the
Participant may do so by completing a payment election form approved by the
Corporation, provided that any such election (i) must be made at least 12 months
prior to the occurrence of a Separation from Service or the Participant’s death
or Disability, (ii) must be made at least 12 months

 

5

--------------------------------------------------------------------------------


 

before the date on which benefit payments are scheduled to commence, (iii) does
not cause a payment that would otherwise be made in the year of the election to
be delayed to a later year, and (iv) does not accelerate into the year in which
the election is made a payment that is otherwise scheduled to be made in a later
year.

 

(e)           Changes in Payment Elections After 2008. On or after January 1,
2009, if a Participant wishes to change his Termination Benefit Election, the
Participant may do so by completing a payment election form approved by the
Corporation, provided that any such election (i) must be made prior to the
occurrence of a Separation from Service or the Participant’s death or
Disability, (ii) must be made at least 12 months before the date on which any
benefit payments as of a fixed date or pursuant to a fixed schedule are
scheduled to commence, (iii) shall not take effect until at least 12 months
after the date the election is made and accepted by the Corporation, and (iv)
for payments to be made other than upon death, must provide an additional
deferral period of at least five years from the date such payment would
otherwise have been made (or in the case of any installment payments treated as
a single payment, five years from the date the first amount was scheduled to be
paid). For purposes of this Agreement and clause (iv) above, all installment
payments under this Agreement shall be treated as a single payment.

 

4.4.                                   Limited Cashouts: Notwithstanding any
Termination Benefit Election, if the Termination Benefit is not greater than the
applicable dollar amount under Section 402(g)(1)(B) of the Code ($15,500 for
2007), then the Termination Benefit shall be paid in a lump sum, provided that
the lump sum payment results in the termination and liquidation of the
Participant’s entire interest under the Plan, including all agreements, methods,
programs or other arrangements with respect to which deferrals of compensation
are treated as having been deferred under a single plan as provided under
Section 1.409A-1(c)(2) of the regulations issued by the IRS.

 

4.5.                                   Vesting: Each Year’s Annual Credit and
Additions will be subject to its own vesting schedule and shall vest at a rate
of 25% for each calendar year, commencing as of the December 31st next following
the date of the Annual Credit or Addition. For example, Annual Credits
attributed to a Participant’s Employer Credit Account as of July 1, 2007 will be
25% vested on December 31, 2007, 50% vested on December 31, 2008, 75% percent
vested on December 31, 2009 and 100% vested on December 31, 2010. If a
Termination Event occurs, Participants will forfeit any unvested benefits
accrued as of the date of the applicable Termination Event, except that all
unvested benefits shall become fully vested if the Termination Event is due to
(i) a Change in Control, (ii) a Separation from Service due to Retirement, (iii)
death, or (iv) Disability. In the event the Plan is terminated due to Section
6.1 hereof, no further vesting shall occur after the date of termination of the
Plan.

 


ARTICLE 5 — BENEFICIARY


 

5.1                                 Designation: At the time participation in
the Plan commences, or at any later date, each Participant shall designate on a
form satisfactory to the Corporation one or more Beneficiaries to receive any
benefits which may become payable hereunder in the event

 

6

--------------------------------------------------------------------------------


 

of his death (Beneficiary Designation). A Participant can change any such
Beneficiary Designation at any time prior to his death upon written notice to
the Corporation.

 

5.2                                 Subsequent Beneficiary Designations: If a
Participant shall have made more than one Beneficiary Designation, the
Beneficiary Designation most recently filed with the Corporation prior to the
time of the Participant’s death shall govern.

 

5.3                                 No Beneficiary Designation: If any amounts
under the Plan become payable following a Participant’s death at a time when no
Beneficiary Designation is applicable or when no Beneficiary is in existence,
such payments shall be made in a lump sum to such Participant’s surviving
spouse, or if none, such amounts shall be paid to such Participant’s estate.

 


ARTICLE 6 — MISCELLANEOUS


 

6.1           Amendment and Termination:

 

(a)  General.           The Corporation, acting through the Committee, reserves
the right to amend, in whole or in part, in writing, or to terminate this Plan
(including Schedule A hereto) at any time and in its sole discretion, with or
without notice; provided, however, that no such action shall reduce the amount
of a Participant’s vested Termination Benefit prior to the date of any such
amendment or termination. Upon termination of this Plan, those Participants that
are receiving Termination Benefits pursuant to the provisions of Article 4 and
those Beneficiaries receiving benefits pursuant to the provisions of Article 5
shall continue to receive such benefits in accordance with this Plan. The
Participants who are not receiving Termination Benefits will be entitled to
receive only the vested portion of their Employer Credit Account as calculated
on the effective date of the Plan termination, with such amount to be paid in
accordance with this Plan. A termination of the Plan will not be a distributable
event, except in the three circumstances set forth in Section 6.1(b) below.

 

(b)           Termination.          Under no circumstances may the Plan permit
the acceleration of the time or form of any payment under the Plan prior to the
payment events specified herein, except as provided in this Section 6.1(b). The
Corporation may, in its discretion, elect to terminate the Plan in any of the
following three circumstances and accelerate the payment of the entire unpaid
balance of each Participant’s vested benefits as of the date of such payment in
accordance with Section 409A of the Code:

 

(i)                                     the Plan is irrevocably terminated
within 30 days preceding a Change in Control and (1) all arrangements sponsored
by Willow Financial Bank (the “Bank”) and/or the Corporation that would be
aggregated with the Plan under Treasury Regulation §1.409A-1(c)(2) are
terminated, and (2) each Participant and all participants under the other
aggregated arrangements receive all of their benefits under the terminated
arrangements within 12 months of the date the Corporation irrevocably takes all
necessary action to terminate the Plan and the other aggregated arrangements,

 

7

--------------------------------------------------------------------------------


 

(ii)                                  the Plan is irrevocably terminated at a
time that is not proximate to a downturn in the financial health of the Bank
and/or the Corporation and (1) all arrangements sponsored by the Bank and/or the
Corporation that would be aggregated with the Plan under Treasury Regulation
‘1.409A-1(c) if a Participant had deferrals of compensation under such
arrangements are terminated, (2) no payments are made within 12 months of the
date the Corporation takes all necessary action to irrevocably terminate the
arrangements, other than payments that would be payable under the terms of the
arrangements if the termination had not occurred; (3) all payments are made
within 24 months of the date the Bank and/or the Corporation take all necessary
action to irrevocably terminate the arrangements; and (4) neither the Bank nor
the Corporation adopts a new arrangement that would be aggregated with the Plan
or any terminated arrangement under Treasury Regulation ‘1.409A-1(c) if a
Participant participated in both arrangements, at any time within three years
following the date the Bank and/or the Corporation take all necessary action to
irrevocably terminate the Plan or aggregated arrangement, or

 

(iii)                               the Plan is terminated within 12 months of a
corporate dissolution taxed under Section 331 of the Code, or with the approval
of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the
amounts deferred by each Participant under the Plan are included in the
Participant’s gross income in the later of (1) the calendar year in which the
termination of the Plan occurs, (2) the first calendar year in which the amount
is no longer subject to a substantial risk of forfeiture, or (3) the first
calendar year in which the payment is administratively practicable.

 

6.2                                 Insurance: The Corporation may purchase one
or more insurance policies on the life of a Participant, as a means of
providing, in whole or in part, for the payment of benefits hereunder. However,
in such event neither such Participant, his designated Beneficiary, nor any
other beneficiary shall have any rights whatsoever therein or in the proceeds
therefrom. The Corporation (or any “rabbi trust” (as described in Section 6.6)
formed in connection with the Plan) shall be the sole owner and beneficiary of
any such insurance policy and shall possess and may exercise all incidents of
ownership therein. No such policy, policies or other property shall be held in
any trust for a Participant or any other person or as collateral security for
any obligation of the Corporation hereunder. This Plan shall under no
circumstances be deemed to constitute a contract of insurance.

 

6.3                                 No Contract of Employment: The Plan shall
under no circumstance be deemed to have any effect upon the terms or conditions
of employment of any employee of the Corporation whether or not he is a
Participant hereunder. Neither the offering of the Plan, the payment of any
expenses, costs or benefit amounts associated with the Plan, nor any documents
published in connection with the Plan shall be construed as having created a
contract of employment between a Participant and the Corporation, nor shall

 

8

--------------------------------------------------------------------------------


 

any of such actions or documents affect any right that the Corporation may have
to terminate the service of such person at will.

 

6.4                                 Benefits not Transferable: Benefits under
this Plan shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge or encumbrance by any Participant or Beneficiary,
and any attempt to do so shall be null and void. Benefits under this Plan shall
not be subject to or liable for the debts, contracts, liabilities, engagements
or torts of any Participant or any Beneficiary, nor may the same be subject to
attachment or seizure by any creditor of any Participant or any Beneficiary
under any circumstances.

 

6.5           Determination of Benefits:

 

(a)                                  General. The Committee may require any
person claiming benefits under the Plan (“Claimant”) to submit an application
therefor in writing to the Claims Administrator or to any officer of the
Corporation, together with such other documents and information as the Committee
may require.

 

(b)                                 Claims. Claims for benefits, benefit
determinations, appeals and reviews of any adverse benefit determination and all
associated notifications shall, at a minimum, comply with Section 503 of ERISA
and the applicable provisions of 29 C.F.R. § 2560.503-1 (“ERISA Regulations”).

 

(c)                                  Claims Administrator. The Claims
Administrator shall be designated by the Committee. The Committee reserves the
right to change the Claims Administrator from time to time and to designate a
special Claims Administrator when deemed necessary to avoid a conflict of
interest.

 

(d)                                 Notification of Benefit Determination. The
Claims Administrator will notify the Claimant of a benefit determination in
writing within a reasonable time. Notification that a claim is wholly or
partially denied will normally be given no later than 90 days after receipt of
the claim. The notice shall (1) specify the reasons for the adverse decision,
(2) refer to the specific provisions of the Plan on which the decision is based,
(3) describe any additional material necessary to complete the claim and the
reasons that such material is necessary, (4) describe the appeal and review
procedures and the applicable time limits, and (5) inform the claimant of the
right to bring a civil action following review. Should special circumstances
require an extension of time for processing the claim, written notice of the
extension shall be furnished to the Claimant prior to the expiration of the
initial ninety-day period. The notice shall indicate the special circumstances
requiring an extension of time and the date by which a final decision is
expected to be rendered. In no event shall the period of the extension exceed
ninety days from the end of the initial ninety-day period. Claims not acted upon
within the time prescribed herein shall be deemed denied for purposes of
proceeding to the review stage.

 

9

--------------------------------------------------------------------------------


 

(e)                                  Review. A Claimant is entitled to have an
adverse benefit determination reviewed by the Committee (the “Named Fiduciary”).
The request for review must be in writing and filed with the Claims
Administrator no later than 60 days following the Claimant’s receipt of the
adverse determination. The Claimant may submit written comments and other
information and documents relating to the claim, and have reasonable access to
and receive copies of all documents and information relevant to the claim. The
Claimant may request a hearing. The Claims Administrator will promptly forward
the request for review and the claim file to the Named Fiduciary. The decision
of the Named Fiduciary shall be made promptly, and not later than sixty days
after the Named Fiduciary’s receipt of a request for review, unless special
circumstances require an extension of time for processing. In such a case, a
decision shall be rendered as soon as possible, but not later than one hundred
twenty days after receipt of the request for review.

 

(f)                                    Named Fiduciary. The Named Fiduciary
shall not be the Claims Administrator nor subordinate to the Claims
Administrator. The Board of Directors reserves the right to change the Named
Fiduciary from time to time, and to designate a special Named Fiduciary for
appeals when deemed necessary.

 

(g)                                 Review Procedure. The Named Fiduciary has
the discretion to decide all questions regarding relevance and reasonable
access. In addition, the Named Fiduciary has the discretion as to whether a
hearing shall be held. The Named Fiduciary will afford no deference to the
Claims Administrator’s decision, and will ensure a full and fair review de novo.

 

(h)                                 Notification of Benefit Determination on
Review. The Named Fiduciary’s decision will be in writing and sent to the Claims
Administrator. The Claims Administrator will then notify the Claimant either by
hand delivery or by first class mail within a reasonable time, and normally not
later than 60 days after receipt of the claim for review. If the Named Fiduciary
issues an adverse benefit decision to the Participant or his Beneficiary, the
decision shall (1) specify the reasons for the decision, (2) refer to specific
Plan provisions on which the decision was based, (3) inform the Claimant of the
right to review all information reviewed by the Named Fiduciary, even
information not relied on in making the decision, and (4) inform the Claimant of
the right to bring a civil action.

 

(i)                                     Exhaustion of Remedies. No legal action
for benefits under the Plan may be brought unless and until the Claimant has
exhausted his remedies under this Section 6.5.

 

6.6                                 No Trust:  No action by the Corporation or
its Board of Directors under this Plan shall be construed as creating a trust,
escrow or other secured or segregated fund or other fiduciary relationship of
any kind in favor of any Participant or Beneficiary or any other persons
otherwise entitled to benefits under the Plan. The status of each Participant
and any Beneficiary with respect to any liabilities assumed by the Corporation
hereunder shall be solely that of unsecured creditors of the Corporation. The
Plan constitutes a

 

10

--------------------------------------------------------------------------------


 

mere promise by the Corporation to make benefit payments in the future. Any
insurance policy or any other asset acquired or held by the Corporation in
connection with liabilities assumed by it hereunder shall not be deemed to be
held under any trust, escrow or other secured or segregated fund or other
fiduciary relationship of any kind for the benefit of a Participant or
Beneficiary or to be security for the performance of the obligations of the
Corporation, but shall be and remain a general, unpledged, unrestricted asset of
the Corporation at all times subject to the claims of general creditors of the
Corporation. Notwithstanding the foregoing, the Corporation may transfer assets,
including any insurance policies, to a grantor trust of the type known as a
“rabbi trust” with the Corporation as grantor and owner of such trust, provided
that the terms of such trust comply with Section 409A of the Code.

 

6.7                                 Plan Administration: The Plan shall be
administered by the Committee. The Committee shall have the exclusive authority,
sole discretion and responsibility for all matters in connection with the
operation and administration of the Plan. The Committee’s powers and duties
shall include, but not be limited to, the following: (a) responsibility for the
compilation and maintenance of all records necessary in connection with the
Plan; (b) authorizing the payment of all benefits under and expenses of the
Plan; (c) authority to engage such legal, accounting and other professional
services as it may deem proper; (d) discretionary authority to interpret the
Plan; and (e) discretionary authority to determine eligibility for benefits
under the Plan and to resolve all issues of fact and law in connection with such
determination. Decisions by the Committee shall be final and binding upon all
parties.

 

The Committee, from time to time, may allocate to other persons or organizations
any of its rights, powers, and duties with respect to the operation and
administration of the Plan. Any such allocation shall be reviewed from time to
time by the Committee; shall, unless the Committee specifies otherwise, carry
such discretionary authority as the Committee possesses regarding the matter;
and shall be terminable upon such notice as the Committee, in its sole
discretion, deems reasonable and prudent under the circumstances.

 

6.8                                 Satisfaction of Claims: Any payment to a
Participant or Beneficiary or the legal representative of either, in accordance
with the terms of this Plan shall to the extent thereof be in full satisfaction
of all claims such person may have against the Corporation. The Corporation may
require such payee, as a condition to such payment, to execute a receipt and
release therefore in such form as shall be determined by the Corporation.

 

6.9                                 Governing Law: The Plan shall be construed,
administered, and governed in all respects in accordance with ERISA and, to the
extent not preempted by ERISA, the laws of the Commonwealth of Pennsylvania
without regard to applicable conflicts of law or choice of law principles. By
electing to participate in the Plan, each Participant on behalf of himself and
his beneficiaries irrevocably and unconditionally (a) submits to the exclusive
personal jurisdiction of the United States federal courts and the Commonwealth
of Pennsylvania state courts located in Montgomery County, Pennsylvania
(“Pennsylvania Courts”) with respect to any lawsuit, claim or cause of action
arising under or with respect to this Plan; (b) agrees that the Pennsylvania
Courts shall have exclusive subject

 

11

--------------------------------------------------------------------------------


 

matter jurisdiction over any such lawsuit, claim or cause of action; (c) agrees
that venue with respect to any such lawsuit, claim or cause of action is proper
and most convenient in such Pennsylvania Courts; and (d) agrees not to assert or
raise any objection to jurisdiction or venue in the Pennsylvania Courts. BY
ELECTING TO PARTICIPATE IN THE PLAN, EACH PARTICIPANT, ON BEHALF OF HIMSELF AND
HIS BENEFICIARIES, IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY AND
ALL ACTIONS OR PROCEEDINGS BROUGHT WITH RESPECT TO ANY PROVISION OF THIS PLAN
AND/OR WITH RESPECT TO ANY CLAIMS ARISING OUT OF, OR RELATED TO, THIS PLAN, to
the extent not preempted by ERISA.

 

6.10                           Gender and Number: Words used herein in the
masculine, feminine or neuter gender shall be construed as though they were also
used in another gender in all cases where they would so apply. Words used herein
in the singular or plural form shall be construed as though they were also used
in the other form in all cases where they would so apply.

 

6.11                           Severability: In the event that a court of
competent jurisdiction determines that any provision of the Plan is in violation
of any statute or public policy, only those provisions of the Plan that violate
such statute or public policy shall be stricken. All provisions of the Plan that
do not violate any statute or public policy shall continue in full force and
effect. Further, any court order striking any provision of the Plan shall modify
the stricken terms as narrowly as possible to give as much effect as possible to
the intentions of the Corporation in establishing the Plan.

 

6.12                           Indemnification: The Corporation agrees to and
shall indemnify and hold harmless each Indemnified Person (as hereinafter
defined), to the full extent permitted by law and the Corporation’s Articles of
Incorporation and Bylaws, from and against all claims, losses, damages, causes
of action, suits, and liability of every kind, including all expenses of
litigation, court costs and reasonable attorney’s fees and expenses, incurred in
connection with the Plan. “Indemnified Person” shall mean each director,
officer, Committee member, Claims Administrator or employee of the Corporation
acting as a fiduciary of the Plan.

 

6.13                           Expenses: The expenses of administering the Plan
and any grantor trust described in Section 6.6 shall be borne by the
Corporation.

 

6.14                           Successors and Assigns: This Plan shall be
binding on and inure to the benefit of the Corporation and the Participants and
their Beneficiaries, and their respective heirs and assigns.

 

6.15                           Captions. The captions of this Plan are
descriptive only and do not affect the intent or interpretation of the Plan.

 

6.16                           Notices. Any notice required or permitted to be
given hereunder shall be in writing sent by either personal delivery, overnight
delivery, or United Sates registered or certified mail, return receipt
requested, all of which shall be properly addressed with postage or

 

12

--------------------------------------------------------------------------------


 

delivery charges prepaid, to the Committee or Participant at their respective
addresses described below, or at such other addresses as either the Corporation
or Participant may hereafter designate to the other in writing:

 

To the Committee:

 

Compensation Committee of the Board of Directors

 

 

Willow Financial Bancorp, Inc.

 

 

 

 

170 South Warner Road

 

 

 

 

Wayne, Pennsylvania 19087

 

 

 

 

 

Re:

Willow Financial Bancorp, Inc. Amended

 

 

 

 

and Restated 2007 Supplemental Executive Retirement

 

 

 

 

Plan

 

 

 

 

 

To any Participant:

 

To the Participant’s last known address as shown in the

 

 

Corporation’s Human Resource Department records

 

Notices sent by personal delivery shall be deemed given upon actual receipt.
Notices sent by overnight delivery shall be deemed given on the next business
day. Notices sent via United States registered or certified mail shall be deemed
given two business days from mailing.

 

ACKNOWLEDGED:

 

Willow Financial Bancorp, Inc.

 

 

/s/ Donna M. Coughey

 

October 23, 2007

 

By

 

Date

 

 

 

13

--------------------------------------------------------------------------------


 

 

Schedule A

 

Name:

 

Donna Coughey

Date of Birth:

 

3/15/1950

Starting Salary:

 

$350,000

Retirement Age:

 

62

Annual Credit Date:

 

July 1

Estimated Annual Retirement Benefit:

 

$118,499

 

Year

 

Annual Credit

 

2007

 

144,202

 

2008

 

152,133

 

2009

 

160,500

 

2010

 

169,328

 

2011

 

178,641

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Annual Credit is described in the Willow Financial Bancorp, Inc.
Supplemental Retirement Plan document.  The estimated annual retirement benefit
is based upon continued employment with the Corporation until Retirement.  The
actual benefit amount will vary depending upon date of Termination of Service,
vesting schedule, and other factors.

 

 

 

1

--------------------------------------------------------------------------------


 

 

Schedule A

 

Name:

 

Joseph Crowley

 

Date of Birth:

 

3/29/1962

 

Starting Salary:

 

$222,000

 

Retirement Age:

 

62

 

Annual Credit Date:

 

July 1

 

Estimated Annual Retirement Benefit:

 

$112,273

 

 

Year

 

Annual Credit

 

2007

 

21,950

 

2008

 

23,158

 

2009

 

24,431

 

2010

 

25,775

 

2011

 

27,193

 

2012

 

28,688

 

2013

 

30,266

 

2014

 

31,931

 

2015

 

33,687

 

2016

 

35,540

 

2017

 

37,494

 

2018

 

39,557

 

2019

 

41,732

 

2020

 

44,027

 

2021

 

46,449

 

2022

 

49,004

 

2023

 

34,395

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Annual Credit is described in the Willow Financial Bancorp, Inc.
Supplemental Retirement Plan document.  The estimated annual retirement benefit
is based upon continued employment with the Corporation until Retirement.  The
actual benefit amount will vary depending upon date of Termination of Service,
vesting schedule, and other factors.

 

 

 

2

--------------------------------------------------------------------------------


 

 

Schedule A

 

Name:

 

Allen Wagner

 

Date of Birth:

 

9/19/1950

 

Starting Salary:

 

$162,660

 

Retirement Age:

 

62

 

Annual Credit Date:

 

July 1

 

Estimated Annual Retirement Benefit:

 

$57,326

 

 

Year

 

Annual Credit

 

2007

 

66,870

 

2008

 

70,548

 

2009

 

74,428

 

2010

 

78,522

 

2011

 

82,841

 

2012

 

14,776

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Annual Credit is described in the Willow Financial Bancorp, Inc.
Supplemental Retirement Plan document.  The estimated annual retirement benefit
is based upon continued employment with the Corporation until Retirement.  The
actual benefit amount will vary depending upon date of Termination of Service,
vesting schedule, and other factors.

 

 

3

--------------------------------------------------------------------------------


 

Schedule A

 

Name:

 

Ammon Baus

 

Date of Birth:

 

5/31/1949

 

Starting Salary:

 

$190,000

 

Retirement Age:

 

63

 

Annual Credit Date:

 

July 1

 

Estimated Annual Retirement Benefit:

 

$62,153

 

 

Year

 

Annual Credit

 

2007

 

75,647

 

2008

 

79,808

 

2009

 

84,197

 

2010

 

88,828

 

2011

 

93,649

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Annual Credit is described in the Willow Financial Bancorp, Inc.
Supplemental Retirement Plan document.  The estimated annual retirement benefit
is based upon continued employment with the Corporation until Retirement.  The
actual benefit amount will vary depending upon date of Termination of Service,
vesting schedule, and other factors.

 

 

4

--------------------------------------------------------------------------------


 

 

Schedule A

 

Name:

 

Matthew Kelly

 

Date of Birth:

 

7/31/1963

 

Starting Salary:

 

$181,330

 

Retirement Age:

 

62

 

Annual Credit Date:

 

July 1

 

Estimated Annual Retirement Benefit:

 

$99,376

 

 

Year

 

Annual Credit

 

2007

 

15,042

 

2008

 

15,870

 

2009

 

16,742

 

2010

 

17,663

 

2011

 

18,635

 

2012

 

19,660

 

2013

 

20,741

 

2014

 

21,882

 

2015

 

23,085

 

2016

 

24,355

 

2017

 

25,694

 

2018

 

27,108

 

2019

 

28,599

 

2020

 

30,171

 

2021

 

31,831

 

2022

 

33,582

 

2023

 

35,429

 

2024

 

37,377

 

2025

 

39,352

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Annual Credit is described in the Willow Financial Bancorp, Inc.
Supplemental Retirement Plan document.  The estimated annual retirement benefit
is based upon continued employment with the Corporation until Retirement.  The
actual benefit amount will vary depending upon date of Termination of Service,
vesting schedule, and other factors.

 

 

 

5

--------------------------------------------------------------------------------


 

Schedule A

 

Name:

 

Christopher Blakely

 

Date of Birth:

 

4/4/1964

 

Starting Salary:

 

$129,688

 

Retirement Age:

 

62

 

Annual Credit Date:

 

July 1

 

Estimated Annual Retirement Benefit:

 

$70,473

 

 

Year

 

Annual Credit

 

2007

 

10,953

 

2008

 

11,555

 

2009

 

12,191

 

2010

 

12,861

 

2011

 

13,568

 

2012

 

14,315

 

2013

 

15,102

 

2014

 

15,933

 

2015

 

16,809

 

2016

 

17,733

 

2017

 

18,709

 

2018

 

19,738

 

2019

 

20,823

 

2020

 

21,969

 

2021

 

23,177

 

2022

 

24,452

 

2023

 

25,796

 

2024

 

27,215

 

2025

 

21,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Annual Credit is described in the Willow Financial Bancorp, Inc.
Supplemental Retirement Plan document.  The estimated annual retirement benefit
is based upon continued employment with the Corporation until Retirement.  The
actual benefit amount will vary depending upon date of Termination of Service,
vesting schedule, and other factors.

 

 

 

6

--------------------------------------------------------------------------------


 

 

Schedule A

 

Name:

 

Tom Saunders

 

Date of Birth:

 

2/1/1961

 

Starting Salary:

 

$200,000

 

Retirement Age:

 

62

 

Annual Credit Date:

 

July 1

 

Estimated Annual Retirement Benefit:

 

$97,443

 

 

Year

 

Annual Credit

 

2007

 

21,581

 

2008

 

22,767

 

2009

 

24,020

 

2010

 

25,341

 

2011

 

26,734

 

2012

 

28,205

 

2013

 

29,756

 

2014

 

31,393

 

2015

 

33,119

 

2016

 

34,941

 

2017

 

36,863

 

2018

 

38,890

 

2019

 

41,029

 

2020

 

43,286

 

2021

 

45,666

 

2022

 

28,260

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Annual Credit is described in the Willow Financial Bancorp, Inc.
Supplemental Retirement Plan document.  The estimated annual retirement benefit
is based upon continued employment with the Corporation until Retirement.  The
actual benefit amount will vary depending upon date of Termination of Service,
vesting schedule, and other factors.

 

 

 

7

--------------------------------------------------------------------------------